Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00286-CR

                                        Terence W. SPENCER,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR1678
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 21, 2019

DISMISSED

           On June 10, 2019, this court issued an order stating this appeal would be dismissed pursuant

to Rule 25.2(d) unless an amended trial court certification that shows appellant has the right of

appeal was made part of the appellate record within thirty days. See TEX. R. APP. P. 25.2(d), 37.1;

see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003, order).

Appellant did not respond and an amended certification was not filed. The clerk’s record does not

contain a certification that shows the defendant has the right of appeal; to the contrary, the trial

court certification in the record states “this criminal case is a plea-bargain case, and the defendant
                                                                                       04-19-00286-CR


has NO right of appeal.” The clerk’s record contains a written plea bargain, and the punishment

assessed did not exceed the punishment recommended by the prosecutor and agreed to by the

defendant; therefore, the clerk’s record supports the trial court’s certification that defendant has no

right of appeal. See TEX. R. APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R.

APP. P. 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-